Citation Nr: 0702825	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented testimony at a hearing at the RO 
chaired by the undersigned Veterans Law Judge in October 
2006.  A transcript of the hearing is associated with the 
claims file.

In the November 2000 rating decision the RO also denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran appealed that denial.  However, in a May 
2006 rating decision, the RO granted service connection for 
PTSD and assigned a 50 percent disability rating.  The 
veteran has not appealed that decision, and accordingly it 
will not be address by the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


REMAND

After the October 2006 hearing, the veteran submitted a 
statement from his private physician, which indicates that 
the veteran's hypertension is related to his PTSD or was 
worsened by PTSD.  While this statement offers competent 
evidence of a nexus between the veteran's hypertension and 
his service-connected PTSD, the Board finds that due to the 
cursory nature of the opinion, without any supporting 
explanation, it is insufficient in itself to establish 
entitlement to service connection for hypertension.  Since 
the record does contain competent evidence of a nexus between 
the veteran's hypertension and his PTSD but the record does 
not contain sufficient medical evidence for the Board to 
fairly decide the claim, the Board has determined that the 
veteran should be afforded a VA examination to determine the 
etiology of his hypertension.  See 38 C.F.R. § 3.159(c)(4) 
(2006); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his hypertension or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the veteran's 
hypertensive vascular disorder is 
etiologically related to his military 
service or was caused or chronically 
worsened by the veteran's service-
connected PTSD.  The rationale for each 
opinion expressed must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


